Citation Nr: 1512276	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA nonservice-connected pension benefits in the amount of $21,207, to include the validity of the debt.	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises (COWAC) located at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The overpayment created following the sale of the Veteran's home in May 2011 is not valid and is the result of administrative error.

2.  As the overpayment at issue is not valid, the issue of entitlement to a waiver of recovery of that overpayment is moot.


CONCLUSIONS OF LAW

1.  The overpayment in the amount of $21,207 from payment of nonservice-connected pension benefits is not valid.  38 U.S.C.A. §§ 1503, 5112; 38 C.F.R. §§ 3.660, 3.272 (2014).

2.  The issue of entitlement to a waiver of recovery of overpayment in the amount of $21,207 is dismissed.  38 U.S.C.A § 7105 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's duties to notify and assist (commonly referred to as "VCAA") do not apply where validity of the debt and waiver of overpayment are at issue.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Moreover, as the Board's decision represents a full allowance in this case, no discussion of the duties to notify and assist is necessary.

The issue appealed to the Board in this case is entitlement to a waiver of recovery of overpayment.  However, the Court has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

In this case, following a careful review of the record, the Board finds that the debt at issue is not valid.  

The record shows that in January 2011, the Veteran was awarded nonservice-connected pension benefits with aid and attendance, effective November 18, 2009.  He was notified of the award at his proper address of record at an assisted living facility.  In the January 2011 notice letter, he was also notified that he should inform VA right away if there is a change in his financial status, including his income or net worth.  

In May 2011, the Veteran sold his personal home.  In June 2011, he notified VA of the sale "due to any repercussions or effects it may have in regards to his receipt of Nonservice-connected Pension Benefits."  In November 2011, VA sent the Veteran a letter requesting further information on the sale and informing the Veteran that if he failed to respond, his pension benefits would be retroactively terminated effective January 1, 2011.  However, that letter was not sent to the Veteran's current address of record and the letter was returned undelivered.  There is no evidence that the letter was resent to a current address.  As the Veteran did not receive the letter, he did not respond to the request for details regarding the sale of his home.  As a result, in January 2012, his nonservice-connected pension benefits were terminated effective January 1, 2011, for failure to furnish the requested evidence, and the overpayment at issue was created.

Initially, the proceeds from the sale of the Veteran's house in May 2011 are not countable income, as the evidence does not show that the property was sold in the course of operating a business or was an installment sale.  38 U.S.C. 1503(a)(6); 38 C.F.R. § 3.272(e).  Instead, the sale is viewed as a conversion of assets.  See M21-1MR V.iii.1.I.64.a. Thus, of concern is the Veteran's net worth in light of the May 2011 house sale.  

Neither the Board nor the Veteran disputes that the Veteran's net worth became excessive for purposes of entitlement to pension benefits upon the sale of his house in May 2011.  However, the relevant regulations provide that if net worth becomes excessive, the award will be discontinued or terminated effective the first of the following calendar year - or, in this case January 1, 2012 - unless an earlier date is appropriate because of excessive income or for other reasons.  38 U.S.C. 5112(b); 38 C.F.R. § 3.660(a); see also M21-1MR V.iii.1.J.68.a and b.  Here, there is no evidence of excessive income or other reason for a discontinuance or termination date prior to January 1, 2012.  In this regard, when compared to an earlier report filed in November 2010 (upon which nonservice-connected pension was granted), an improved pension eligibility verification report submitted in April 2012 shows essentially that the only change in the Veteran's financial status for the reporting period from January 1, 2011, through December 31, 2011, was related to the sale of his house.  Indeed, when specifically prompted as to any change income during the 2011 reporting period, the only change specified was the May 13, 2011, sale of the Veteran's house.  

Based on the foregoing, showing that the Veteran's net worth became excessive on May 13, 2011, due to the sale of his house, the Board finds that the proper date for discontinuance or termination of the Veteran's pension benefits due to excessive net worth is January 1, 2012.  Therefore, the overpayment created from retroactive termination of pension benefits effective January 1, 2011, is not valid.

To the extent that the Veteran did not respond to the November 2011 request for details regarding the sale of his home, and that the termination of benefits was due to that failure to respond, the Board again points out that the November 2011 letter, along with numerous other communications related to the overpayment (including the June 2012 denial of waiver request), were mailed by VA to the Veteran at an incorrect address, despite having the Veteran's current address on record.  The Veteran has submitted a letter dated in June 2010, and date-stamped as received by VA in August 2010, notifying VA of his current address.  Indeed, the January 2011 letter awarding the Veteran pension benefits was mailed to his correct address.  Despite this, VA sent to an incorrect address not only the November 2011 request for information, which ultimately resulted in the creation of the entire overpayment.  

Finally, because the debt is not valid, no discussion of waiver of overpayment is necessary as that matter is now moot.


ORDER

The debt based on the overpayment of nonservice-connected pension benefits in the amount of $21,207 was not validly created, and the appeal is granted.

The appeal as to the issue of entitlement to a waiver of overpayment of nonservice-connected pension benefits in the amount of $21,207 is dismissed as moot.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


